Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 5-9 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (JP 2011193991 (provided in the IDS)).

3.	Addressing claims 1 and 24, Ishibashi discloses a focused ultrasound device comprising:
an ultrasound transducer having a piezoelectric element for generating ultrasound waves (see Fig. 1, element 110);
a housing in which the ultrasound transducer is installed (see Fig. 1, element 120); and
a camera module configured to photograph a surface of a human body onto which the ultrasound waves generated by the ultrasound transducer are irradiated (see Fig. 1, element 320);
a focused ultrasound device comprising: an ultrasound transducer having a piezoelectric element for generating ultrasound waves (see Fig. 1, element 110);
a housing in which the ultrasound transducer is installed (see Fig. 1, element 120);
a camera module configured to photograph a surface of a human body onto which the ultrasound waves generated by the ultrasound transducer are irradiated (see Fig. 1, element 320); 
an image display module displaying an image of a human body surface photographed by the camera module, wherein the image display module is configured to display ultrasound irradiation information on the image of the surface of the human body photographed by the camera module (see see Fig. 2 and [0022]; the ultrasound irradiation information is display on the image of the surface of the human body photographed by the camera so operator can visually confirm and grasp an area where an ultrasonic wave irradiated from the area 550).

4.	Address claims 2, 5-9 and 25, Ishibashi discloses:
regarding claim 2, wherein the camera module is disposed inside the housing or on the housing (see Figs. 1-2).
regarding claim 5, wherein the camera module is disposed outside the piezoelectric element (see Figs. 1-2).
regarding claim 6, a lighting module for illuminating an image photographing region of the camera module (see Figs. 1-2, element 220).
regarding claim 7, wherein the lighting module is disposed inside the housing or on the housing (see Figs. 1-2).
regarding claim 8, wherein the lighting module is disposed near a periphery of the camera module (see Figs. 1-2).
regarding claim 9, wherein the lighting module is disposed outside an outer periphery of the piezoelectric element (see Figs. 1-2).
regarding claim 25, wherein the ultrasound irradiation information comprises at least one of an ultrasound transmitting region penetrating a human body surface, a position of an ultrasound focus formed within a human tissue, a depth from a human body surface to the ultrasound focus, an entire region on which the ultrasound irradiates while the ultrasound transducer moves, an entire region on which the ultrasound focus is located within the human tissue while the ultrasound transducer moves, an overall length of a trajectory of the ultrasound focus, and an interval between the ultrasound foci (see [0022] and Fig. 2; check ultrasound irradiation area 550).



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3-4, 10, 12-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2011193991 (provided in the IDS)) and in view of Jinwoo et al. (KR 10-2015-0060644). 

7.	Address claims 3-4, 10, 12-15, 19-22 and 26-28, Ishibashi does not disclose wherein the camera module is disposed within the piezoelectric element; wherein the camera module is disposed at a center of the piezoelectric element; wherein the ultrasound transducer is provided with a through hole into which the camera module is installed, further comprising a tube member that is inserted into the through hole in a state of sealing the through hole, and wherein the camera module is disposed in the tube member; wherein a front portion of the tube member is formed of a transparent material and a rear end thereof is formed to be sealed; wherein the housing has an opening portion through which the ultrasound passes and an ultrasound transmitting film covering the opening portion, further comprising a lighting module that is installed within the housing and is configured to illuminate an image photographing region of the camera module, wherein the camera module is arranged to photograph through the ultrasound transmitting film and the lighting module is arranged to illuminate through the ultrasound transmitting film, and wherein the ultrasound transmitting film is formed of a transparent material or a partially transparent material to enable a photographing by the cameral module and an illumination by the lighting module; a support that is configured to be coupled to and decoupled from the housing, wherein the camera module is mounted to the support; wherein the housing is provided with an insertion hole for an insertion of the support, and wherein the support is inserted into the insertion hole; wherein the cameral module is installed to the housing, and wherein the ultrasound transducer is formed as a part of an ultrasound transducer module that is configured to be separated from and be coupled to the housing; wherein the housing comprises an opening portion through which the ultrasound passes and an ultrasound transmitting film that covers the opening portion, and wherein the ultrasound transmitting region is displayed to respond to a region in which the ultrasound generated by the ultrasound transducer passes through the ultrasound transmitting film; wherein the ultrasound transducer is formed as a plurality of replaceable cartridges, and the ultrasound irradiation information is obtained based on an ultrasound focusing shape of the ultrasound transducer; wherein the ultrasound transducer is installed to be movable, rotatable and tiltable, and wherein the image display module is configured to variably display the ultrasound irradiation information in accordance with the ultrasound irradiation information that changes in accordance with movement, rotation or tilting of the ultrasound transducer; a support structure that supports the ultrasound transducer and is configured to be able to be coupled to the housing; a hollow pipe that is installed to penetrate the support structure and the ultrasound transducer; and a transparent cover that is coupled to a front end of the hollow pipe, and wherein the camera module is configured such that a front end portion of the camera module is inserted into the hollow pipe in a state that the ultrasound transducer module is coupled to the housing; wherein the ultrasound transducer module comprises: a support structure that supports the ultrasound transducer and is configured to be able to be coupled to the housing; a through hole that penetrates the support structure and the ultrasound transducer; and a transparent cover that is coupled to the through hole, and wherein the camera module is inserted into the through hole in a direction toward the transparent cover in a state that the ultrasound transducer module is coupled to the housing and wherein the ultrasound transducer module comprises: a support structure that supports the ultrasound transducer and is configured to be able to be coupled to the housing; a hollow pipe that is installed to penetrate the support structure and the ultrasound transducer; and a transparent cover that is coupled to a front end of the hollow pipe, and wherein the camera module is installed in the hollow pipe toward the transparent cover in a state that the ultrasound transducer module is coupled to the housing. However, these are designer choice that does not change the operation principle and only require routine skill in the art. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). As see in applicant’s Figures 1, 5-6 and 10 there are numerous designs in different embodiments. In the same field of endeavor, Jinwoo explicitly discloses these designs (see Figs. 2-3 and 5-6; the back of imaging camera is seal; element 21 is transparent treatment window for ultrasound and imaging; support element replaceable and detachable cartridge 50; housing element 30; camera element 42; support stand 56 and stepper motor 70 to move/rotate/tilt transducer 52; insert element 30 with imaging camera 42 into the hollow pipe/through hole of cartridge 50 toward the transparent treatment window 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishibashi to arrange in these design as taught by Jinwoo because the support allow user to conveniently hold the treatment device. Further, different designs provide treatment flexibility. 

8.	Addressing claim 17, Ishibashi discloses 
further comprising a lighting module for illuminating an image photographing region of the camera module, wherein the lighting module is disposed within the tube member together with the camera module (see Figs. 1-2 and [0016]; elements 310 and 320 in the tube with boundary shows by the two lines).
further comprising a lighting module configured to illuminate a human body surface onto which the ultrasound is irradiated, wherein the lighting module is mounted to the support together with the camera module (see Figs. 1-2, elements 210 and 310).

9.	Addressing claims 16 and 18, Ishibashi does not disclose wherein the camera module and light module are provided in plurality. However, having one or plurality of camera and light module only require routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

10.	Claims 11, 23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2011193991 (provided in the IDS)), in view of Jinwoo et al. (KR 10-2015-0060644) and further in view of Fonger et al. (US 2017/0319233).

11.	Addressing claims 11, 23 and 29-30, Ishibashi does not disclose further comprising a lighting module for illuminating an image photographing region of the camera module, wherein the lighting module is disposed within the tube member together with the camera module; a lighting module that is configured to illuminate a human body surface on which the ultrasound Is irradiated, wherein the lighting module is inserted into the hollow pipe or the through hole together with the camera module; a lighting module that is configured to illuminate a human body surface on which the ultrasound is irradiated, wherein the lighting module is inserted into the hollow pipe or the through hole together with the camera module and a lighting module that is configured to illuminate a human body surface on which the ultrasound is irradiated, wherein the lighting module is inserted into the hollow pipe or the through hole together with the camera module. However, these are designer choice that does not change the operation principle and only require routine skill in the art. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). As see in applicant’s Figures 1, 5-6 and 10 there are numerous designs in different embodiments. In the same field of endeavor, Fonger discloses a lighting module for illuminating an image photographing region of the camera module, wherein the lighting module is disposed within the tube member together with the camera module; a lighting module that is configured to illuminate a human body surface on which the ultrasound Is irradiated, wherein the lighting module is inserted into the hollow pipe or the through hole together with the camera module; a lighting module that is configured to illuminate a human body surface on which the ultrasound is irradiated, wherein the lighting module is inserted into the hollow pipe or the through hole together with the camera module and a lighting module that is configured to illuminate a human body surface on which the ultrasound is irradiated, wherein the lighting module is inserted into the hollow pipe or the through hole together with the camera module (see [0049], [0061], Figs. 3 and 5, camera 40 and camera cable 33 with light source optical fibers in the tube from the proximal end to distal end opening 40; camera 41 with light source LEDs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishibashi to arrange in these designs as taught by Fonger because light source arranges with LEDs conveniently light the treatment area for imaging. Camera and light source in the tube/lumen allow the camera and light source to extend from proximal end of the device to distal end for imaging. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,492,126 (see Figs. 1-2; elements 18 and 32 are fiber optic camera and light source that together in tube/lumen 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793